Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  
Claims 1-15 are allowed. The prior art does not disclose a system for sensing an analyte having a combination of  a micro-capacitive sensor array comprising: at least one first conductive electrode located on, or embedded in, a first electrode plate; at least one second conductive electrode located on, or embedded in, a second electrode plate, wherein said first electrode plate and said second electrode plate are overlapping and parallel, and wherein said first electrode plate and said second electrode plate are geographically separated forming at least one channel for sensing an analyte between said first electrode plate and said second electrode plate; an integrated sensing circuit connected to each of said at least one first conductive electrodes of said first electrode plate and each of said at least one second conductive electrodes of said second electrode plate for performing sequential capacitance measurements through the channel; and a processor connected to said integrated sensing circuit for constructing a movement image of an analyte as recited in claim 1. Claims 2-15 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Libsch et al (Pat# 10,830,724) disclose Micro-capacitance sensor array containing spaced apart first and second overlapping and parallel electrode plates for sensing analytes.
Guldiken et al (Pat# 9,821,310) disclose two stage microfluidic device for acoustic particle manipulation and methods of separation.
Shachar et al (Pat# 8,145,434) disclose method and apparatus for forming a homeostatic loop employing an aptamer biosensor.
Fish (apt# 7,435,384) disclose diagnostic instrument with movable electrode mounting member and methods for detecting analytes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867